



COURT OF APPEAL FOR ONTARIO

CITATION: 1786889 Ontario Inc. v. Toronto (City), 2014 ONCA
    286

DATE: 20140414

DOCKET: C57963

Weiler, Lauwers and Pardu JJ.A.

BETWEEN

1786889 Ontario Inc.

Applicant (Appellant)

and

City of Toronto

Respondent (Respondent in appeal)

Shawn Pulver and Lauren Sigal, for the appellant

Ansuya Pachai and David Tortell for the respondent

Heard and released orally: April 9, 2014

On appeal from the judgment of Justice Janet Wilson of
    the Superior Court of Justice, dated October 25, 2013.

ENDORSEMENT

[1]

The appellant does not allege bad faith or procedural unfairness.

[2]

The appellant submits essentially that the City acted unreasonably in
    passing a by-law restricting the hours of licensed body rub parlours. The by-law
    is not reviewable on the ground of reasonableness. See s. 213
City of
    Toronto Act
, 2006, S. O. 2006, c. 11.

[3]

The appellant further submits that there was insufficient evidence to
    show that shortening the hours would mitigate any nuisance attributed to the
    operations and that there was insufficient evidence to show that any nuisance
    could be connected to licensed as opposed to illegally operating body rub
    parlours

[4]

We disagree. The application judge referred to evidence in support of
    her findings and there is further evidence in the record that supports them.
    The appellant has failed to show that the application judge committed any palpable
    or overriding error in coming to the conclusion she did.

[5]

Accordingly, the appeal is dismissed. Costs of the appeal are to the
    respondent. On consent,  costs are fixed in the amount of $6000 inclusive of all applicable taxes and  disbursements.

K.M.
    Weiler J.A.

P.
    Lauwers J.A.

G.
    Pardu J.A.


